DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the amendment filed on 1/26/22.

Any objections or rejections made in the previous office action which is not specifically repeated below are withdrawn.

The information disclosure statements (IDS) submitted on 11/10/2021 is being considered by the examiner. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Rolando Gonzales, Attorney for Applicants (Reg. No. 63,191) on Feb. 25, 2022.

Application has been amended as follows:
In the claim: 
Amend claims as follows:
1.	(Currently Amended) A storage device, comprising:
a memory configured to store data; and
a controller configured to receive, from a host device, a first read command having a first command length for the data, to store at least one read request associated with the first read command into a queue for a portion of the data, and to read the portion of the data from the memory based on the at least one read request,
wherein the controller is further configured to store other read requests associated with the first read command into the queue for one or more other portions of the data when a number of read requests associated with the first read command in the queue does not meet a threshold, to refrain from storing the other read requests associated with the first read command into the queue when the number of read requests associated with the first read command in the queue meets the threshold, and to process a second read command having a second command length smaller than the first command length when the number of read requests associated with the first read command in the queue meets the threshold.

2.	(Currently Amended) The storage device of claim 1, wherein the controller is further configured, after receiving the first read command, to receive a third read command having a third command length that corresponds to the first command length for sequential data stored in the memory, and to refrain from storing one or more read requests associated with the third read command into the meets the threshold.

3.	(Currently Amended) The storage device of claim 1, wherein the controller is further configured, after receiving the first read command, to receive the second read command for random data stored in the memory, and to store one or more read requests associated with the second read command into the queue for the random data when the number of read requests associated with the first read command in the queue meets the threshold.

4.	(Previously Presented) The storage device of claim 3, wherein the controller is further configured to identify a physical address associated with the portion of the data based on a logical-to-physical (L2P) mapping table, and wherein the controller is further configured to store the one or more read requests associated with the second read command into the queue for the random data in response to identifying the physical address when the portion associated with the physical address is a last portion of the data.

5.	(Original) The storage device of claim 1, wherein the threshold is less than a maximum size for the queue.

6.	(Previously Presented) The storage device of claim 1, wherein the portion of the data is based on a rate at which the first read command is received from the host device.



8.	(Currently Amended) A storage device, comprising:
a memory configured to store first data and second data; and
a controller configured to receive, from a host device, a first read command having a first command length for the first data, to receive, from the host device, a second read command having a second command length that corresponds to the first command length for the second data after receiving the first read command, to store at least one read request associated with the first read command into a queue for a portion of the first data, and to read the portion of the first data from the memory based on the at least one read request associated with the first read command,
wherein the controller is further configured to store one or more read requests associated with the second read command into the queue for the second data when a number of read requests associated with the first read command in the queue does not meet a threshold, to refrain from storing the one or more read requests associated with the second read command into the queue for the second data when the number of read requests associated with the first read command in the queue meets the threshold, and to process a third read command having a third command length smaller than the first command length when the number of read requests associated with the first read command in the queue meets the threshold.



10.	(Currently Amended) The storage device of claim 8, wherein the controller is further configured, after receiving the first read command and before receiving the second read command, to receive the third read command for random data stored in the memory, and to store at least one read request associated with the third read command into the queue for the random data when the number of read requests associated with the first read command in the queue meets the threshold.

11.	(Previously Presented) The storage device of claim 10, wherein the controller is further configured to identify a physical address associated with the portion of the first data based on a logical-to-physical (L2P) mapping table, and wherein the controller is further configured to store the one or more read requests associated with the third read command into the queue for the random data in response to identifying the physical address when the portion associated with the physical address is a last portion of the first data.

12.	(Original) The storage device of claim 8, wherein the threshold is less than a maximum size for the queue.

13.	(Previously Presented) The storage device of claim 8, wherein the portion of the first data is based on a rate at which the first read command is received from the host device.



15.	(Currently Amended) A storage device, comprising:
a memory configured to store first data and second data; and
a controller configured to receive, from a host device, a first read command having a first command length for the first data, to receive, from the host device, a second read command having a second command length smaller than the first command length for the second data after receiving the first read command, to store at least one read request associated with the first read command into a queue for a portion of the first data, and to read the portion of the first data from the memory based on the at least one read request associated with the first read command,
wherein the controller is further configured to refrain from storing other read requests associated with the first read command into the queue and process the second read command by storing at least one read request associated with the second read command into the queue for the second data, when a number of read requests associated with the first read command in the queue meets a threshold.

16.	(Original) The storage device of claim 15, wherein the second data comprises random data.

17.	(Currently Amended) The storage device of claim 15, wherein the controller is further configured, after meets the threshold.

18.	(Previously Presented) The storage device of claim 15, wherein the controller is further configured to identify a physical address associated with the portion of the first data based on a logical-to-physical (L2P) mapping table, and wherein the controller is further configured to store the at least one read request associated with the second read command into the queue for the second data in response to identifying the physical address when the portion associated with the physical address is a last portion of the first data.

19.	(Original) The storage device of claim 15, wherein the threshold is less than a maximum size for the queue.

20.	(Previously Presented) The storage device of claim 15, wherein the portion of the first data is based on at least one of a rate at which the first read command is received from the host device or the first command length of the first read command.

 REASONS for ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner's statement of reasons for the indication of allowable subject matter: claims 1-20 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-20.  Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a controller stores other read requests associated with the first read command into a queue a number of read requests associated with the first read command in the queue does not meets a threshold and the controller refrains from storing other read requests associated with the first read command into the queue and process the second read command by storing at least one read request associated with the second read command into the queue for the second data, when a number of read requests associated with the first read command in the queue meets a threshold as described in the specification and together with combination of other claimed element as set forth in the claims.  Also the reasons for allowance of the claims over the prior art of record is believed to be clear from the prosecution records taken as a whole. 

The closest prior art, “Disk Drive that efficiently handles random mixed-R/W command-streams” by Hara et al. (US 2018/0260115) discloses a controller to receive a read command in a command queue, store the read command in a disk queue, and determine whether the command queue is full. If the command queue is full, the controller executes pending read commands. However, Hara fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.
Therefore, claims 1-20 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 

Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138